Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the 

The indicated allowability of claims 1,3,6-9 and 11-14 is withdrawn in view of the newly discovered reference to Bolton.  Rejections based on the newly cited reference(s) follow.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Leenders 2009/0030171.
	Leenders claims (#1,10) a blend of a high Tg copolycarbonate, a polycarbonate that has repeating esters units (formula 10) and a transesterification catalyst. The high Tg copolycarbonate should have a Mw of 10,000-200,000 (paragraph 32) which qualifies as applicant’s “A”. The polycarbonate having some ester groups qualifies as applicant’s “B”. Mixing is conducted at 285-3500C (paragraph 109).
The catalyst may be a tetraorganophosphonium acetate (claim 11). Leenders names tetrabutylphosphonium acetate (paragraph 51) as a transesterification catalyst for making the individual polycarbonate itself.
 It would have been obvious to employ tetrabutylphosphonium acetate as the suggested tetraorganophosphonium acetate during the reactive blending.


Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Bolton 2004/0116624 in view of Leenders 2009/0030171.
	Bolton exemplifies (paragraphs 48-51) blending polycarbonate, styrene/acrylonitrile copolymer, styrene/acrylonitrile/methylhydroxystyrene terpolymer and tetraphenylphosphonium benzoate transesterification catalyst. The polycarbonate should have a Mw of 10,000-200,000 (paragraph 22) and qualifies as applicant’s “A”. The styrene/acrylonitrile/methylhydroxystyrene terpolymer qualifies as applicant’s “B”. Mixing was conducted at 2800C (paragraph 52).
Tetraphenylphosphonium benzoate is similar to applicant’s “C” with the exception that R1, R2, R3 and R4 are all phenyl instead of R1 and R2 being alkyl. Bolton (paragraph 20) does not name applicant’s specific transesterification catalyst. 
Leenders names tetrabutylphosphonium acetate (paragraph 51) as a transesterification catalyst for making polycarbonates and tetraorganophosphonium acetate (claim 11) in general for conducting reactive transesterification blending.
It would have been obvious to employ tetrabutylphosphonium acetate as Bolton’s transesterification catalyst during the reactive blending.

Claims 1,6-9,11,12,14,15,18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Bolton 2004/0116624 in view of Leenders 2009/0030171.
	Bolton exemplifies (paragraphs 47) blending 93 parts polycarbonate, 5 parts polymethylmethacrylate, 2 parts MMA/methylhydroxystyrene copolymer and 200ppm tetraphenylphosphonium benzoate transesterification catalyst. The polycarbonate should have a Mw of 10,000-200,000 (paragraph 22) and qualifies as applicant’s “A”. The polymethylmethacrylate is applicant’s “B”. The MMA/methylhydroxystyrene terpolymer qualifies as applicant’s “D”. Mixing was conducted at 2800C (paragraph 47).
Tetraphenylphosphonium benzoate is similar to applicant’s “C” with the exception that R1, R2, R3 and R4 are all phenyl instead of R1 and R2 being alkyl. Bolton (paragraph 20) does not name applicant’s specific transesterification catalyst. 
Leenders names tetrabutylphosphonium acetate (paragraph 51) as a transesterification catalyst for making polycarbonates and tetraorganophosphonium acetate (claim 11) in general for conducting reactive transesterification blending.
It would have been obvious to employ tetrabutylphosphonium acetate as Bolton’s transesterification catalyst during the reactive blending.

	In regards to applicant’s dependent claims:
	The polycarbonate is preferably BPA based (paragraph 30).
	The residence time in the extruder is 30 sec to 3 minutes (paragraph 40).
	The compositions were molded into test specimens (paragraph 52).


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Bolton 2004/0116624 in view of Leenders 2009/0030171 in further view of Fritz 3321435.
	Bolton/Leenders apply as explained above.
	Bolton/Leenders do not suggest keeping the moisture level low.
	It is known that the presence of water degrades polycarbonates during processing (see Fritz col 1 line 56- col 2 line 12).
	It would have been obvious to dry Bolton’s polycarbonate and other ingredients to the extent necessary to achieve sufficient hydrolytic stability. Secondly, applicant’s range encompasses the normal moisture content of polycarbonate – even without drying (col 1 line 69 of Fritz).


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Bolton 2004/0116624 in view of Leenders 2009/0030171 in further view of Parker 5037903.
	Bolton/Leenders apply as explained above.
 Leenders suggests tetrabutylphosphonium acetate as catalyst, but does not suggest tetrabutylphosphonium acetate in complex form with acetic acid.
	Such a complex catalyst is known as an alternative to R4P+X- as shown by Parker (col 12 line 51; col 14 line 1-3) and would have been an obvious substitution.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Shin 2010/0160572 in view of Parker 5037903.
Shin exemplifies (#1,2) blending polycarbonate, epoxy functional polymer and  tetraphenylphosphonium benzoate. The polycarbonate has a Mw of 25,000 (paragraph 83). The epoxy functional polymer is ADR4368 (paragraph 84,85). ADR4368s is inherently a styrene/acrylate/glycidylmethacrylate copolymer (see page 62 of the Duangphet thesis) which qualifies as applicant’s “B” because the acrylate provides ester groups. The blending was conducted in a twin screw extruder at 250-3000C (paragraph 88).
Tetraphenylphosphonium benzoate is similar to applicant’s “C” with the exception that R1, R2, R3 and R4 are all phenyl instead of R1 and R2 being alkyl.
Shin (paragraph 63-65) explains the ionic compound causes reaction between the polycarbonate and the epoxy functional polymer. Shin (paragraph 17) suggests other phosphonium compounds can be employed, but none simultaneously meet both R1 and R2 being alkyl and A being an anion of a carboxylic acid.
Parker list numerous catalysts for reacting epoxy groups with polycarbonate. Some particular catalysts include tetrabutylphosphonium acetate acetic acid complex (col 14 line 1-3 of Parker) and tetrabutylphosphonium chloroacetate (table I of Parker).
It would have been obvious to substitute Shin’s Tetraphenylphosphonium benzoate with either tetrabutylphosphonium acetate acetic acid complex or tetrabutylphosphonium chloroacetate as these are all known to function to catalyze reaction between epoxy groups and polycarbonate.

Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. 
Applicant’s data does not overcome the new Bolton rejection as Bolton’s phosphonium catalyst is closer to applicant’s claimed catalyst than applicant’s comparison catalysts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        12/9/22